Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 11/03/2021 are acknowledged.
According to the Amendments to the claims, Claim 9 has /have been amended.  Accordingly, Claims 1-16 are pending in the application.  An action on the merits for Claims 1-16 are as follow.   
Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The examiner contact attorney Nathaniel Lucek at Nov. 09, 2021 to get permission of amend Claim 1 to place the present application in condition for allowance.  The application has been amended as follows: 
The application has been amended as follows: 
A. Claim 1, line 6: Replace “source; and” with --source;--.
B. Claim 1, last line: Replace “1 ns.” with --1 ns; and a sweep electrode that generates an electric field in a drift region, wherein the sweep electrode is a biased plate that is disposed across the channel with an aperture that the primary beam of electrons passes through.--.
Claim 5, first line: Remove “further comprising a sweep electrode that generates an electric field in a drift region,”.
Reason for allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-16 are allowed.
With respect to Independent Claim 1, the closest prior art references of record Wu et al. (US 2014/0035458 A1) in view of Kinoshita et al. (US 2003/0001496 A1) and Hargus, Jr. et al. (US 6,525,480 B1) disclose an electron gun system as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “a sweep electrode that generates an electric field in a drift region, wherein the sweep electrode is a biased plate that is disposed across the channel with an aperture that the primary beam of electrons passes through”, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, Claim 1 are allowed.  With respect to Claims 2-8, the dependency on Claim 1 makes them allowable.
With respect to Independent Claim 9, the closest prior art references of record Wu et al. (US 2014/0035458 A1) in view of Kinoshita et al. (US 2003/0001496 A1) disclose an electron gun system as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the sweep electrode is a biased plate that is disposed across the channel with an aperture that the primary beam of electrons passes through”, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, Claim 9 With respect to Claims 10-12, the dependency on Claim 9 makes them allowable.
With respect to Independent Claim 13, the closest prior art references of record Wu et al. (US 2014/0035458 A1) in view of Hargus, Jr. et al. (US 6,525,480 B1) disclose a method as claimed; however, none of the prior art of record, alone or in combination, appears to teach, or fairly suggest or render obvious “wherein the inner width dimension is less than or equal to twice a value of the Larmor radius” because shrinking the width dimension in Hargus would change values that are components of this ratio outside their preferred values, which would affect propulsion parameters, and there is no motivation found to further modify the prior art to obtain the claimed limitations; as such, Claim 13 are allowed.  With respect to Claims 14-16, the dependency on Claim 13 makes them allowable.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761